Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion, it is acknowledged that in the instant case only possible potential criminal fornica*87tion is involved, while criminal adultery was involved in Insurance Co. of North America v. Jewel, 118 Ga. App. 599 (164 SE2d 846) (1968), the latter case being the authority for the case now before us.
Decided March 13, 1990
Rehearing denied March 26, 1990
O. Wayne Ellerbee, for appellant.
George T. Talley, Evans & Evans, Larry K. Evans, Michael J. Bowers, Attorney General, Harrison Kohler, Deputy Attorney General, Wayne P. Yancey, Senior Assistant Attorney General, K. Prabhaker Reddy,, for appellees.
In Jewel, at 604 and 605, Judge Hall pertinently pointed out a pithy dissent, “An actual dependent is a dependent in the same way a rose is a rose.” He further states, “Neither the board nor the courts are empowered under the Act to go on a puritanical witch hunt with the avowed purpose of scouring the claimant’s so-called unclean hands,” and concludes by stating that “a reversal grounded upon the claimant’s so-called morals casts this court into the role of Keystone Cops.”
Nevertheless, we are bound by the majority opinion in Jewel and cannot ignore what was said by Judge Eberhardt in his special concurrence at 603, particularly as to the “legal or moral obligation of the employee, as toward the one claiming dependencyPossible potential criminal fornication and criminal adultery, which have to do with legal and moral acts, may be considered in the best-interests-of-the-child findings in custody and parental termination cases. Gibson v. Pierce, 176 Ga. App. 287 (335 SE2d 658) (1985) (aff'd 255 Ga. 525 (342 SE2d 467) (1986)). Likewise legal and moral conduct relating to dependency are required by these authorities to be considered in situations as in this present workers’ compensation case.